 Case: 2:19-cv-04170-ALM-CMV Doc #: 14 Filed: 12/14/20 Page: 1 of 5 PAGEID #: 69




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Kira Gantz,                                   :
                                              :        Case No. 2:19-cv-4170
               Plaintiff,                     :
                                              :        Chief Judge Algenon L. Marbley
       v.                                     :
                                              :        Magistrate Judge Chelsea M. Vascura
Bob Evans Restaurants, LLC,                   :
                                              :
                                              :
               Defendants.                    :

                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter comes before the Court on Magistrate Judge Vascura’s September 30, 2020

Report and Recommendation. (ECF No. 13). Judge Vascura recommended that this case be

dismissed on the grounds that Plaintiff’s estate did not file a Motion for Substitution in accordance

with the Magistrate’s July 7, 2020 direction. (Id.). For the following reasons, this Court ADOPTS

the Magistrate Judge’s Report and Recommendation. The matter is hereby DISMISSED.

                                       II. BACKGROUND

        Plaintiff Kira Gantz sued her former employer, Bob Evans, alleging gender discrimination,

retaliation, Fair Labor Standards Act (“FLSA”) violations, and intentional infliction of emotional

distress. (ECF No. 2 at 4–8). Ms. Gantz began working as a server for the Defendant in December

2016 at the restaurant 3800 S. High Street, Columbus, Ohio 43207 location (“Restaurant”). (Id. at

2). In June 2017, Ms. Gantz went on maternity leave and returned to work in August or September

2017 after her maternity leave concluded. (Id.).




                                                   1
 Case: 2:19-cv-04170-ALM-CMV Doc #: 14 Filed: 12/14/20 Page: 2 of 5 PAGEID #: 70




       Upon return to work, Ms. Gantz “communicated her desire to breastfeed her newborn baby

when she returned from maternity leave.” (Id.). This required her to pump breastmilk while at

work. (Id.). After this request, Ms. Gantz alleges that Defendant told her to pump in the breakroom

which “had a glass windowpane,” and that “coworkers could see Gantz pumping.” (Id.). She also

claims that the Defendant’s breakroom door could only be locked with a key, and that the

Defendant had not provided her a key. (Id.). Further, Ms. Gantz alleges that when a new general

manager, Gerardo Carrillo, began managing the Restaurant, he repeatedly questioned her choice

to breastfeed. (Id.). Ms. Gantz also claims Mr. Carrillo refused her request to bring her baby into

work to breastfeed. (Id. at 3). Ms. Gantz further claims two day-shift managers, Rebecca Morris

and Daja Smith, made comments about Plaintiff’s decision to breastfeed, which were allegedly

made in the presence of customers. (Id.).

       Ms. Gantz then called Defendant’s corporate offices to complain of the alleged gender and

pregnancy discrimination. (Id.). Despite repeated calls, Ms. Gantz claims Bob Evans never

responded or informed her an investigation had commended. (Id.). Ms. Gantz alleges that soon

after she called Defendant’s corporate offices, she was removed from the schedule. (Id.). Mr.

Carrillo allegedly told Ms. Gantz that the Restaurant did not need her help. (Id.). Then, Ms. Gantz

claimed a co-worker informed her that she had been scheduled for May 13, 2018, Mother’s Day.

(Id. at 4). When Ms. Gantz arrived, “Carrillo informed Gantz that she was not on the schedule but

was permitted to work anyway.” (Id.). Ms. Gantz claims that May 13, 2018 was the last day she

was scheduled to work at the Restaurant. (Id.).

       On May 21, 2018, Ms. Gantz filed EEOC Charge No.: 532-2018-01812, alleging

discrimination on the basis of sex, pregnancy, and retaliation. (Id.). On June 6, 2018, Ms. Gantz

called Restaurant to see if she was scheduled to work. (Id.). Mr. Carrillo allegedly told Ms. Gantz



                                                  2
 Case: 2:19-cv-04170-ALM-CMV Doc #: 14 Filed: 12/14/20 Page: 3 of 5 PAGEID #: 71




that she was terminated. (Id.). Ms. Gantz claims she “went to Restaurant to see if there were any

termination papers for her,” but “Carrillo refused to give Gantz any termination papers.” (Id.). Ms.

Gantz alleges “Carrillo also alluded that the reason for termination was Gantz’s attorney getting

ahold or corporate” and that “Carrillo was referring to the EEOC Charge when he made the

statement about Gantz’s attorney getting ahead of corporate.” (Id.). Then, on or about June 15,

2018, Ms. Gantz filed a second charge, EEOC Charge No.: 532-2018-01998, alleging retaliation

for filing her first EEOC Charge. (Id.). Ms. Gantz then filed suit in the Franklin County Court of

Common Please against the Defendant for gender discrimination retaliation, FLSA violations, and

intentional infliction of emotional distress. (Id. 4–8). The case was subsequently removed to this

Court. (ECF No. 13).

       On June 30, 2020, Plaintiff’s counsel filed a document, which this Court construed as a

Motion as a Statement Noting Death. (Id. at 1). Then, on July 2, 2020 Magistrate Judge Vascura

Ordered Plaintiff’s estate or someone on her behalf file a Motion for Substitution within 90 days.

(Id.). To date, no such motion has been filed. (Id.).

       On September 30, 2020, Magistrate Judge Vascura issued her Report and Recommendation

that this case be dismissed because no substitution within the proscribed 90-day period has been

made. (Id. at 2). No objections, timely or otherwise, have been to the Magistrate’s Report and

Recommendation. (Id.).

                                   III. STANDARD OF REVIEW

       A party’s specific objections to a magistrate’s report and recommendation are reviewed de

novo by the district court. 28 U.S.C.S. § 636(b)(1)(C); see Thomas v. Arn, 474 U.S. 140, 152–53

(1985). When a party fails to raise any timely objections, she waives any further review of her




                                                  3
 Case: 2:19-cv-04170-ALM-CMV Doc #: 14 Filed: 12/14/20 Page: 4 of 5 PAGEID #: 72




claims. Thomas, 474 U.S. at 152–53; McCall v. Ohio, No. 2:18-cv-1261, 2019 WL 188039 at *1

(S.D. Ohio Jan. 14, 2019).

                                    IV. LAW & ANALYSIS

        After Plaintiff Gantz passed away, no one from her estate filed a Motion for Substitution

on her behalf in accordance with Magistrate Vascura July 2, 2020’s Order, nor did anyone object

to Judge Vascura’s September 30, 2020 Report and Recommendation that the case be dismissed.

Because no Motion for Substitution was ever filed in accordance with Fed. R. Civ. P. 25(a)(1), this

Court ADOPTS Magistrate Judge Vascura’s Report and Recommendation DISMISSING the

case.

        Under Fed. R. Civ. P. 25(a)(1),

        If a party dies and the claim is not extinguished, the court may order substitution of the
        proper party. A motion for substitution may be made by any party or by the decedent’s
        successor or representative. If the motion is not made within 90 days after service of a
        statement noting the death, the action by or against the decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1). Thus, when a plaintiff dies, she is no longer a party to the case, but her

claim is not necessarily extinguished. Fed. R. Civ. P. 25(a)(1); Kasting v. American Family Mut.

Ins. Co., 196 F.R.D. 595, 598 (D. Kan. July 7, 2000). A substitute plaintiff must be provided. Fed.

R. Civ. P. 25(a)(1). The substitute must be made “by any party or by the successors or

representatives of the deceased party.” Fed. R. Civ. P. 25(a)(1); Kasting, 196 F.R.D. at 598.

        Once a suggestion of death has been served upon the parties, the 90-day limitation period

begins. Id. at 601. The court may enlarge the 90-day period upon request prior to the expiration of

the period, but no such requests were made here by any party or by the successors or

representatives of the deceased Plaintiff. Id. Where no requests within the period are made, the

court may order substitution if the movant demonstrates excusable neglect, but no such showings

have been made here. Id.; Fed. R. Civ. P. 6(b)(2). Thus, because no other plaintiffs, successors, or

                                                 4
 Case: 2:19-cv-04170-ALM-CMV Doc #: 14 Filed: 12/14/20 Page: 5 of 5 PAGEID #: 73




representatives of the deceased who have moved to substitute themselves for Ms. Gantz within the

90-day time period allotted by the Court, and no objections have been raised to the Magistrate’s

recommendation dismissing the case, the matter must be DISMISSED.

                                      V. CONCLUSION

       Having reviewed the Magistrate Judge’s Report and Recommendation and noting no

objections have been filed, the Court concurs with the analysis. For these reasons, this Court

ADOPTS Magistrate Judge Vascura’s September 30, 2020 Report and Recommendation. This

matter is hereby DISMISSED.

       IT IS SO ORDERED.



                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: December 14, 2020




                                               5
